Order entered February 9, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00081-CR
                                        No. 05-15-00126-CR

                               DEJUAN GEIL HOLLIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-51945-U, F-13-52021-U

                                              ORDER
       The Court has before it appellant’s letter asking if counsel has been appointed for him in

these cases. The documents before the Court show that appellant filed a pro se notice of appeals

in the above cases following his conviction. The notices of appeal were docketed in this Court,

but it does not appear counsel has been either retained or appointed for appellant. Additionally,

the Court has not received the trial court’s certifications of appellant’s right to appeal, so it is not

clear whether appellant may appeal his convictions. The clerk’s and reporter’s records are due

by February 10, 2015, but it is also not clear whether appellant requested preparation of the

records.

       Accordingly, we ORDER the trial court to make findings regarding the following.
                      The trial court shall first determine whether appellant is entitled to appeal
               the convictions. The trial court shall prepare certifications of appellant’s right to
               appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex.
               Crim. App. 2013). Moreover, if the trial court certifies that appellant is not
               entitled to appeal, the trial court shall provide the written document that shows the
               basis for that certification.
                      If the trial court determines that appellant is entitled to appeal the
               convictions, the trial court shall determine whether is indigent and entitled to
               court-appointed counsel. If the trial court finds that appellant is indigent, we
               ORDER the trial court to appoint counsel to represent counsel to represent
               appellant in these appeals. If the trial court finds that appellant is not indigent, the
               trial court shall determine whether appellant has retained counsel and, if so, the
               name, State Bar number, and contact information for retained counsel.
                      With regard to the clerk’s and reporter’s records, the trial court shall
               determine: (1) whether appellant requested preparation of the clerk’s and
               reporter’s records; (2) if appellant is not indigent, whether he has paid or made
               payment arrangements for the clerk’s and reporter’s records; and (3) the names of
               all court reporters who recorded proceedings in the cases.
       We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation and any orders to this Court within THIRTY DAYS of the date of

this order. We further ORDER that the trial court include its certifications of appellant’s right to

appeal with the record containing its findings of fact.

       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received.

                                                       /s/     LANA MYERS
                                                               JUSTICE